    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 1 of 14




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                      Case No. 3:19-md-2885

                                                 Judge M. Casey Rodgers
                                                 Magistrate Judge Gary R. Jones
This Document Relates to:

United States v. 3M Company
Case No. 3:20-mc-53
_________________________________/

                                      ORDER

      Pending before the Court is the Government’s motion to quash

Defendants’ non-party deposition subpoena to Ms. Cheryl Parker (an

employee of the Department of Veterans Affairs) pursuant to Federal Rule

of Civil Procedure 45 and United States ex rel. Touhy v. Ragen, 340 U.S.

462 (1951) (“Touhy”). MC ECF No. 1.1 Judge Richard Gergel transferred

the motion to quash from the District of South Carolina to this Court on

October 5, 2020, MC ECF No. 9, and Defendants have filed a response in

opposition to the motion, MC ECF No. 14. For the reasons discussed

below, the Government’s motion is DENIED.


1 For ease of reference, citations to the docket in this miscellaneous matter (Case No.
3:20-mc-53-MCR-GRJ) are “MC ECF No. __.” Citations to the docket in the MDL (Case
No. 3:19-md-2885-MCR-GRJ) are “MDL ECF No. __.”
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 2 of 14




     This motion is one of a series of petitions or motions to question filed

by the Government concerning Defendants’ discovery subpoenas to

current VA employees. See United States v. 3M Company, Case No. 3:20-

mc-49-MCR-GRJ, ECF No. 1 (N.D. Fla. Sept. 2, 2020) (as to Dr. Leslie

Schulman); United States v. 3M Company, Case No. 3:20-mc-54-MCR-

GRJ (N.D. Fla. Sept. 18, 2020) (as to Dr. Jodee Donaldson). Last week,

the Court entered a comprehensive order denying the Government’s

petition to quash a subpoena to VA audiologist Dr. Leslie Schulman. In re

3M Combat Arms Earplug Prods. Liab. Litig., No. 3:20-mc-49, 2020 WL

5994266, at *1 (N.D. Fla. Oct. 9, 2020) (“Schulman”). Because much of the

background, applicable law, and arguments addressed in Schulman are the

same as to Ms. Parker—and the parties are intimately familiar with them—

the Court will not restate them unless it is necessary to understanding the

Court’s reasoning.

                              I. BACKGROUND

     This multidistrict litigation is a collection of products liability actions

concerned with whether Defendants were negligent in their design, testing,

and labeling of the nonlinear dual-ended Combat Arms Earplug Version 2

(the “CAEv2”). Plaintiffs are servicemembers, veterans, and civilians

seeking damages in this action for hearing loss, tinnitus, and related


                                        2
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 3 of 14




injuries caused by their use of the CAEv2. MDL ECF No. 704. Defendants

dispute these allegations. MDL ECF No. 959.

      The Government is not a party to this litigation, MDL ECF No. 704 at

¶¶ 16-20, but the parties have identified the United States’ various

agencies and employees as critical sources of third-party discovery. On

July 28, 2020, Defendants sent the VA Office of the General Counsel a

request to take the deposition of Ms. Parker, an audiologist at the Ralph H.

Johnson VA Medical Center in Charleston, S.C. MC ECF No. 14-1.

Defendants stated that Ms. Parker’s testimony was relevant because she

conducted “at least one audiogram and hearing evaluation on Bellwether

Plaintiff Lloyd Eugene Baker, including in October 2009 in connection with

his application to the VA for disability benefits.” Id. at 2. Defendants

sought to depose Ms. Parker regarding:

      (i) the October 2009 hearing evaluation and audiogram
      appointment with Plaintiff Baker, and Dr. Parker’s records
      relating to that evaluation (and any other hearing evaluations and
      audiograms that Dr. Parker conducted of Plaintiff Baker); (ii) Dr.
      Parker’s notes from her evaluation(s) of Plaintiff Baker; (iii) Dr.
      Parker’s evaluation of the October 2009 audiogram and
      associated notes; and (iv) any other evaluation or treatment that
      Dr. Parker did of Plaintiff Baker or appointments that Plaintiff
      Baker had with Dr. Parker.

Id. at 3.




                                       3
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 4 of 14




     On August 19, 2020, in accordance with the Court’s direction

memorialized in Pretrial Order No. 50, Defendants issued a subpoena to

Ms. Parker for an in-person or remote deposition on September 14, 2020.

MC ECF No. 14-2. The VA objected to the subpoena in a letter to

Defendants’ counsel, dated September 8, 2020. MC ECF No. 14-3.

     The VA’s objections are divided neatly into three categories. First,

the VA argued that Defendants’ subpoena is unduly burdensome because

removing Ms. Parker, a “mission-essential employee,” from her duties on

the VA’s “COVID response team”— which the VA described as an “integral”

group “responsible for daily communications with and the reporting of those

VA employees that have been have been tested or need to be tested for

COVID, have tested positive for COVID, and/or have experienced COVID

related symptoms”—would be “detrimental” to the VA and its COVID

response operations[.]” Id. at 3–4. In the same vein, the VA claimed that

Ms. Parker’s deposition is unnecessary because Defendants have Plaintiff

Baker’s treatment records, and Ms. Parker has no independent recollection

of treating Plaintiff Baker. Id. Second, the VA raised myriad procedural

objections to Defendants’ subpoena, challenging its breadth, notice,

service, and cumulative impact. Id. at 4–6. Finally, the VA argued that

Defendants’ request to depose Ms. Parker failed to satisfy nine of the 15


                                     4
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 5 of 14




factors enumerated in 38 C.F.R. § 14.804 for the VA to consider, which the

Court addresses below. Id. at 6–11.

                         II. LEGAL STANDARD

     As this Court explained in Schulman, the Government’s motion to

quash is governed by the Housekeeping Statute (5 U.S.C. § 301), the VA’s

Touhy regulations (38 C.F.R. § 14.800, et seq.), and the Administrative

Procedure Act (“APA”) (5 U.S.C. § 706). Schulman, 2020 WL 5994266 at

**3–5; see also Westchester Gen. Hosp., Inc. v. Dep’t of Health and

Human Servs., 443 F. App’x 407, 409 n.1 (11th Cir. 2011); Moore v.

Armour Pharm. Co., 927 F.2d 1194, 1197 (11th Cir. 1991). In short, there

are three important principles: (1) the Housekeeping Statute authorizes the

VA to adopt regulations concerning testimony by agency employees and

the production of government documents, Touhy, 340 U.S. at 463; (2) the

VA considers 15 factors set forth in § 14.804 when deciding under § 14.807

whether to authorize agency employees to testify or produce documents;

and (3) the Court must determine whether the VA’s decision to authorize or

preclude discovery from its employees is arbitrary and capricious under the

APA, such that the agency failed to “examine[] the relevant data” or

articulate “a rational connection between the facts found and the choice

made,” Dep’t of Commerce v. New York, 138 S. Ct. 2551, 2569 (2019).


                                      5
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 6 of 14




                                 III. DISCUSSION

      Turning to the dispute at hand, the Government argues that the

subpoena to Ms. Parker should be quashed because Defendants failed to

comply with the VA’s Touhy regulations, the VA’s decision to preclude Ms.

Parker’s deposition is not arbitrary and capricious, and the proposed

deposition is unduly burdensome under Rule 45. ECF No. 1 at 3–7.

Defendants say that they complied with the VA’s Touhy regulations by

providing the VA a written summary of the information sought and its

relevance to these proceedings, that the VA’s decision to preclude Ms.

Parker’s deposition is arbitrary and capricious because the agency failed to

consider the relevance of her testimony, and that the subpoena does not

impose any undue burden on Ms. Parker. ECF No. 14 at 3–6. Upon

review of the administrative record,2 the Court concludes that the

Government’s motion to quash is due to be denied. The Court will address

each of the Government’s arguments in turn.




2 “[I]n reviewing agency action, a court is ordinarily limited to evaluating the agency’s
contemporaneous explanation in light of the existing administrative record.” Dep’t of
Commerce, 139 S. Ct. at 2573. To the best of the Court’s knowledge, the Government’s
motion and Defendants’ response do not present extra-record material that was not
considered by the VA.
                                           6
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 7 of 14




         A.   The Written Summary Requirement

         As a preliminary matter, the Government contends that Defendants’

subpoena should be quashed because it does not comply with the VA’s

Touhy regulations. MC ECF No. 1 at 4–6. Specifically, the VA requires

that a “request or demand for testimony or production of documents” be

         in, or accompanied by, a written statement by the party seeking
         the testimony or records or by the party's attorney, a summary of
         the nature and relevance of the testimony or records sought in
         the legal proceedings containing sufficient information for the
         responsible VA official to determine whether VA personnel
         should be allowed to testify or records should be produced.

38 C.F.R. § 14.805. At first blush, the Government’s argument has some

traction. However, this argument fails on both the law and the applicable

facts.

         For starters, the Court is not persuaded that the VA enjoys a right

under § 14.805 to deny an otherwise valid Touhy request—or, in this case,

to move to quash a subpoena of an employee—because the requesting

party did not provide the written statement contemplated by the regulation.

The regulation tells the VA how it should proceed when a written statement

is not provided. See 38 C.F.R. § 14.805 (“Where the materials are

considered insufficient to make the determination as described in § 14.807,

the responsible VA official may ask the requester to provide additional

information.”). Notably absent is what occurred here, the denial of the
                                         7
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 8 of 14




Touhy request and a motion to quash a subpoena because the request or

demand was supposedly insufficient. The Government’s offered

interpretation of § 14.805, therefore, seems implausible.

      In any event, Defendants’ complied with this regulation because their

initial July 28, 2020, Touhy request provided the VA a summary of this

litigation, Ms. Parker’s relation to Plaintiff Baker’s case, and the topics for

deposition. MC ECF No. 14-1 at 2–3. The mere fact that Defendants did

not provide the same explanation to the VA with their subpoena is

inconsequential because Defendants had sufficient information from the

July 28, 2020, Touhy request to make the determination described in §

14.807. See Brown v. U.S. Dep’t of Veterans Aff., No. 2:17-cv-1181-TMP,

2017 WL 3620253, at *6 (N.D. Ala. Aug. 22, 2017) (“The combination of the

letter, the attached subpoena, and email correspondence plainly notified

the VA of the nature of the information sought from Dr. Khan and the

reasons it was needed….The VA had enough information before it to apply

the factors enumerated in § 14.804 and make a decision regarding the

testimony of Dr. Khan.”). Indeed, the VA referred to Defendants’ July 28,

2020, letter and their explanations in the agency’s decision to preclude Ms.

Parker’s deposition. MC ECF No. 14-3 at 2. The Court, therefore, will not

quash Defendants’ subpoena on this basis.


                                        8
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 9 of 14




      B.    APA Review

      The Government argues that the VA’s decision is not arbitrary and

capricious because the VA considered and applied the factors set forth in

38 C.F.R. §§ 14.804(a), (b), (c), (d), (f), (i), (j), (l), and (o). MC ECF No. 1

at 3–4; see also MC ECF No. 14-3 at 7–11. The VA’s conclusive reasoning

as to Ms. Parker is nearly identical to that underlying the agency’s decision

to preclude Dr. Schulman’s deposition. Compare id. (addressing Ms.

Parker), with Case No. 3:19-mc-49-MCR-GRJ, ECF No. 12-3 at 7–11. The

only material differences are that Ms. Parker is part of a COVID response

team, and her evaluation of Plaintiff Baker took place 11 years ago.

Nevertheless, the result is the same. That is, the VA’s reasoning fails APA

review because it is arbitrary and capricious.

      First, the VA’s decision to withhold Ms. Parker’s testimony based on

her workload is irrational. Schulman, 2020 WL 5994266 at *6. Although

Defendants and the Court are not in the position to challenge the VA’s

assertion that Ms. Parker has a mission-essential role at the VA or the

agency’s judgment as to the allocation of its resources, Solomon v. Nassau

Cty., 274 F.R.D. 455, 459 (E.D.N.Y. 2011), the claim that she is “too busy”

as part of the VA’s COVID response team is essentially an impermissible

“blanket ban on all requests for testimony,” Moore, 927 F.2d at 1198, which


                                        9
   Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 10 of 14




is tantamount to an evidentiary privilege the Government does not enjoy.

This is because the VA only offered the conclusory assertion that the time

spent preparing Ms. Parker for deposition and the time spent in her

deposition would “equate to hours and days away from her mission-critical

position[.]” MC ECF No. 14-3 at 8. Indeed, the VA failed to offer any

rational explanation as to why Ms. Parker’s remote deposition could not

take place around her work obligations and at a time convenient for her.

This was error because the Government “may not refuse to comply with a

subpoena by generally asserting there is a national crisis or that it cannot

perform essential government functions.” Sentinel Cap. Orlando, LLC v.

Centennial Bank, No. 6:12-cv-785-Orl-36GJK, 2013 WL 12156678, at *6

(M.D. Fla. Apr. 2, 2013); see also Rhoads v. U.S. Dep’t of Veteran Aff., 242

F. Supp. 3d 985, 994–95 (E.D. Cal. 2017); Ceroni v. 4Front Engineered

Sols., 793 F. Supp. 2d 1268, 1278 (D. Colo. 2011).

      Second, the VA failed to consider the relevancy of Ms. Parker’s

testimony based on her statement that she is unable to recall her

evaluation of Plaintiff Baker. MC ECF No. 14-3 at 8. Defendants, however,

plan to question Ms. Parker about her records from the evaluation, her

progress notes, and any other evaluation or treatment she provided to

Plaintiff Baker. MC ECF No. 14-1 at 3. This testimony is relevant to


                                      10
   Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 11 of 14




Plaintiff Baker’s supposed injuries, and—as with Dr. Schulman’s evaluation

of Plaintiff Vernon Rowe—Ms. Parker does not need an independent

recollection of the evaluation to explain Plaintiff Baker’s medical records or

her practices as an audiologist. Schulman, 2020 WL 5994266 at **6–7;

Brown, 2017 WL 3620253, at *8 n.12. The VA’s reasoning is also faulty

because the agency failed to consider whether Dr. Parker’s testimony

about these topics was “appropriate or necessary” under the rules

governing the admissibility of Ms. Parker’s examination records for Plaintiff

Baker. Portaleos v. Shannon, No. 5:12-cv-1359-LEK-TWD, 2013 WL

4483075, at *6 (N.D.N.Y. Aug. 19, 2013).

      Third, the VA’s reasoning that its Touhy regulations counseled

against involving Ms. Parker in this litigation—by authorizing her to be

deposed—is untenable. Schulman, 2020 WL 5994266 at **7–9. Section

14.804(a) does not grant the VA an absolute evidentiary privilege from

third-party discovery requests not enjoyed by other disinterested witness,

and authorizing Ms. Parker’s factual testimony does not result in the

appearance that the VA is endorsing one party over the other in this private

litigation. Brown, 2017 WL 3620253, at *8; see also In re Vioxx Prods.

Liab. Litig., 235 F.R.D. 334, 346 (E.D. La. 2006) (the Government’s




                                      11
    Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 12 of 14




production “of a fact witness for a single deposition does not make [the

agency] a part of this litigation”).

      In sum, the Court concludes the VA’s decision to preclude Ms.

Parker’s deposition is arbitrary and capricious.

      C.     Federal Rules of Civil Procedure

      The Government’s reliance on the Federal Rules of Civil Procedure

fares no better. 3 The Court must quash a subpoena that “subjects a

person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv).

      As a preliminary matter, the Government misstates the burden of

proof and legal standard under Rule 45(d)(3)(A)(iv). That is, the

Government argues incorrectly that the Court should quash Defendants’

subpoena because Defendants “cannot show a compelling reason the VA

should permit [Ms.] Parker’s deposition.” MC ECF No. 1 at 7. The

Government, in fact, bears the burden of proof on its motion to quash. In re

Application of Mesa Power Grp., LLC, 878 F. Supp. 2d 1296, 1306 (S.D.

Fla. 2012); Fadalla v. Life Auto. Prods., Inc., 258 F.R.D. 501, 504 (M.D.

Fla. 2007). And Rule 45 does not require a federal litigant to have a

“compelling reason” for third-party discovery. Instead, the Court looks to a


3 Although the Court must apply the APA’s arbitrary and capricious to disputes such as
this until the Eleventh Circuit or United States Supreme Court says otherwise, the Court
will address these arguments because it leads to the same result as APA review.
                                          12
   Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 13 of 14




variety of factors to determine if that third-party discovery is unduly

burdensome—the relevance of the information requested, the requesting

party’s need for discovery, the breadth of the request, the time period

covered, the particularity of the request, and the burden imposed. Andra

Grp., LP v. JDA Software Grp., Inc., 312 F.R.D. 444, 449 (N.D. Tex. 2015).

      Moreover, the Government has not presented an affidavit or other

evidence in support of its claim of undue burden. This alone is a basis to

reject the Government’s claim. Green v. Cosby, 152 F. Supp. 3d 31, 37 (D.

Mass. 2015). Nevertheless, the Court has considered the evidence

proffered by the Government regarding Ms. Parker’s assignment to the VA

COVID response team, her inability to independently recall Plaintiff’s

examination, and the prior records as to Plaintiff Baker that the VA has

produced to Defendants, MC ECF No. 1 at 6–7, and concludes that

Defendants’ subpoena does not present an undue burden on the VA or Ms.

Parker. Schulman, 2020 WL 5994266 at *8. Defendants have asked Ms.

Parker to attend a brief, remote deposition to testify to her area of expertise

and a past evaluation of Plaintiff Baker. Compliance may be an

inconvenience for Ms. Parker, but this is no different than a subpoena to a

non-party treating physician or healthcare worker in any other personal

injury case.


                                       13
   Case 3:20-mc-00053-MCR-GRJ Document 16 Filed 10/14/20 Page 14 of 14




     Defendants’ subpoena to Ms. Parker, therefore, is not unduly

burdensome under Rule 45(d)(3)(A)(iv).

                           IV. CONCLUSION

     Accordingly, it is ORDERED that the Government’s motion to quash,

MC ECF No. 1, is DENIED. Defendants must serve a copy of this order by

email on Jacqui Snead at the Department of Justice, Shaquana L. Cooper

at the VA Office of the General Counsel, and Plaintiffs’ Lead Counsel Bryan

F. Aylstock.

     DONE AND ORDERED this 14th day of October 2020.

                                          s/Gary R. Jones
                                         GARY R. JONES
                                         United States Magistrate Judge




                                    14
